                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THEMBA BERNARD SANGANZA,                    :   CIVIL ACTION NO. 3:18-CV-1727
                                            :
                     Plaintiff              :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
JOE DOE 1, et al.,                          :
                                            :
                     Defendants             :

                                  MEMORANDUM

      Themba Bernard Sanganza, a federal inmate, filed this amended Bivens1

complaint alleging that Defendants violated Sanganza’s constitutional rights by

illegally holding him in custody, attempting to interfere with his criminal case and

coerce him into pleading guilty, and retaliating against him for filing or threatening

to file a civil complaint. (Doc. 9 at 3-4). Sanganza has also filed a series of motions

that are ripe for consideration, including motions: for a preliminary injunction (Doc.

13); for a jury trial (Doc. 28); for default judgment (Doc. 32); for oral argument or

adjudication of other motions (Doc. 45); to unseal the case (Doc. 46); and to compel

initial and expert disclosures (Doc. 47). Defendants filed two motions to dismiss the

complaint, which the Court subsequently converted to motions for summary

judgment. (Docs. 25, 30, 42). For the following reasons, Defendants’ motions for

summary judgment will be granted, and Sanganza’s motions will be denied.




      1
        Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971).
I.    Factual Background & Procedural History2

      In 2017, Sanganza was convicted of mail and bank fraud and was sentenced

to 144 months’ imprisonment. (Doc. 34 ¶ 2; Doc. 34-1 at 4-5). Sanganza was

thereafter assigned to the Allenwood Federal Correctional Institution (“Allenwood

FCI”). (Doc. 34 ¶ 1). Sanganza alleges that, in October 2017—while he was

incarcerated at Allenwood FCI—Defendant Gardner attempted to coerce Sanganza

into agreeing that he suffered from a mental illness, and Kahley Charles attempted

to provide Sanganza with medication that would render Sanganza unconscious,

thereby allowing the government to force Sanganza to sign documents that would

result in a “tainted conviction.” (Doc. 9 at 3). Sanganza further alleges that,

beginning in February 2018, Defendants issued false misconduct reports, placed

Sanganza in solitary confinement, and orchestrated a sexual assault against

Sanganza in retaliation for Sanganza threatening to sue, suing, or encouraging

other prisoners to sue prison officials. (Id. at 3-4). Sanganza did not file any

administrative grievances or claims related to those matters. (Doc. 34 ¶¶ 15-17).




      2
        Local Rule 56.1 requires that a motion for summary judgment pursuant to
Federal Rule of Civil Procedure 56 be supported “by a separate, short, and concise
statement of the material facts, in numbered paragraphs, as to which the moving
party contends there is no genuine issue to be tried.” LOCAL RULE OF COURT 56.1. A
party opposing a motion for summary judgment must file a separate statement of
material facts, responding to the numbered paragraphs set forth in the moving
party’s statement and identifying genuine issues to be tried. Id. Unless otherwise
noted, the factual background herein derives from the Rule 56.1 statement of material
facts. (See Doc. 34). To the extent the parties’ statements are undisputed or
supported by uncontroverted record evidence, the court cites directly to the
statements of material facts.

                                           2
      In late 2018, Sanganza filed suit against Defendants alleging violations of his

constitutional rights. (Id.). Defendants in turn filed two motions to dismiss

contending, inter alia, that Sanganza’s complaint must be dismissed because he

failed to exhaust his administrative remedies, as required by the Prison Litigation

Reform Act3 (“PLRA”). (See Docs. 26, 35).

      Because Defendants’ motions relied in part on the contention that Sanganza

failed to exhaust his administrative remedies, this Court issued an order—pursuant

to Paladino v. Newsome, 885 F.3d 203, 211 (3rd Cir. 2018)—that converted to

motions to motions for summary judgment and permitted the parties to supplement

the record with any pertinent documents or arguments related to the exhaustion of

Sanganza’s administrative remedies. (Doc. 42). Defendants declined to supplement

the record (Docs. 43, 44), while Sanganza submitted a timely supplemental brief.

(Doc. 48). The matter is now ripe for consideration.

II.   Legal Standard

      “Summary judgment is appropriate when, drawing all reasonable inferences

in favor of the nonmoving party, the movant shows that there is no genuine dispute

as to any material fact, and thus the movant is entitled to judgment as a matter of

law.” Minarsky v. Susquehanna Cty., 895 F.3d 303, 309 (3d Cir. 2018) (internal

quotation marks omitted). “A dispute is genuine if a reasonable trier-of-fact could

find in favor of the non-movant, and material if it could affect the outcome of the




      3
          42 U.S.C. § 1997e.

                                          3
case.” Bradley v. W. Chester Univ. of Pa. State Sys. of Higher Educ., 880 F.3d 643,

650 (3d Cir.) (internal quotation marks omitted), cert. denied, 139 S. Ct. 167 (2018)).

III.   Discussion

       Defendants contend that summary judgment is appropriate because

Sanganza failed to exhaust his administrative remedies prior to filing suit. (Docs.

26, 35, 44). Sanganza in turn asserts that the motions should be denied because: (1)

Defendants unambiguously violated his constitutional rights; (2) administrative

remedies are inadequate to address his irreparable injuries; (3) exhausting his

remedies would be futile because grievances “usually disappear” after they are

filed; and (4) the Court should, in the exercise of its discretion and “in the interests

of justice,” excuse his failure to exhaust administrative remedies. (Doc. 48 at 1).

       A. Summary Judgment Motions

       The PLRA requires that federal prisoners exhaust all available

administrative remedies prior to filing suit in federal court. Rinaldi v. United

States, 904 F.3d 257, 264-65 (3d Cir. 2018). “Exhaustion is thus a non-jurisdictional

prerequisite to an inmate bringing suit and, for that reason, . . . it constitutes a

threshold issue that courts must address to determine whether litigation is being

conducted in the right forum at the right time.” Id. at 265 (emphasis and internal

quotation marks omitted). To exhaust administrative remedies in federal prison:

       As a general matter, inmates must (1) attempt an informal resolution
       with staff at the institution; (2) file a formal complaint with the
       institution; (3) file an appeal to the appropriate Regional Director if the
       inmate is not satisfied with the institution’s response to the formal
       complaint; and (4) file another appeal to the General Counsel if the


                                            4
      inmate is not satisfied with the Regional Director’s response to the
      appeal.

Id. (internal citations omitted).

      Despite containing a strict exhaustion requirement, “[t]he PLRA requires

only ‘proper exhaustion,’ meaning exhaustion of those administrative remedies that

are ‘available.’” Id. at 266 (quoting Woodford v. Ngo, 548 U.S. 81, 93 (2006)). Thus,

      the Supreme Court [has] identified “three kinds of circumstances in
      which an administrative remedy, although officially on the books,” is
      not “available” because it is “not capable of use to obtain relief”: (1)
      when “it operates as a simple dead end—with officers unable or
      consistently unwilling to provide any relief to aggrieved inmates”; (2)
      when it is “so opaque that it becomes, practically speaking, incapable
      of use,” such as when no ordinary prisoner can discern or navigate it;
      or (3) when “prison administrators thwart inmates from taking
      advantage of a grievance process through machination,
      misrepresentation, or intimidation.”

Id. at 266-67 (quoting Ross v. Blake, 136 S. Ct. 1850, 1859-60 (2016)).

      “The burden to plead and prove failure to exhaust as an affirmative defense

rests on the defendant.” Id. at 268. “But once the defendant has established that

the inmate failed to resort to administrative remedies, the onus falls on the inmate

to show that such remedies were unavailable to him.” Id. When considering

exhaustion in the context of a motion for summary judgment, “a district court may

not make credibility determinations or engage in any weighing of the evidence.”

Paladino, 885 F.3d at 209-10 (internal quotation marks omitted). “Rather, the non-

moving party’s evidence is to be believed and all justifiable inferences are to be

drawn in his favor.” Id. at 210 (internal quotation marks omitted).



                                            5
      It is undisputed that Sanganza failed to exhaust his administrative remedies

(see Doc. 34 ¶¶ 15-17; Doc. 48), and the burden therefore falls on him to demonstrate

that such remedies were unavailable. The Court concludes that Sanganza cannot

sustain his burden.

      As an initial matter, although Sanganza cites to Susquehanna Valley Alliance

v. Three Mile Island Nuclear Reactor, 619 F.2d 231, 245 (3d Cir. 1980), for the

proposition that his failure to exhaust administrative remedies may be excused at

this Court’s discretion and for various reasons, that case has been abrogated by the

United States Supreme Court’s decision in Ross. There, the Supreme Court noted

that, unlike “judge-made exhaustion doctrines . . . mandatory exhaustion statutes

like the PLRA establish mandatory exhaustion regimes, foreclosing judicial

discretion.” 136 S. Ct. at 1857. The Supreme Court emphasized that it had

“reject[ed] every attempt to deviate . . . from [the PLRA’s] textual mandate” id., and

that failure to exhaust administrative remedies may only be excused if such

remedies were unavailable to the prisoner. Id. at 1858-59. Thus, the only ground

invoked by Sanganza that may legitimately excuse his failure to exhaust

administrative remedies is his contention that grievances “usually disappear” after

they are filed (Doc. 48 at 1), as this would effective “thwart inmates from taking

advantage of a grievance process.” Rinaldi, 904 F.3d at 266-67.

      Nevertheless, Sanganza’s assertion is insufficient to establish that

administrative remedies were unavailable. First, Sanganza provides no evidence to

support his conclusory assertion that grievance often disappear, and it is well



                                           6
established that courts need not “accept assertions in a brief without support in the

pleadings.” Chavarriaga v. N.J. Dep’t of Corrs., 806 F.3d 210, 232 (3d Cir. 2015). See

also Mazzarella v. Fast Rig Support, LLC, 823 F.3d 786, 792 (3d Cir. 2016) (noting

that assertions made in brief must be “backed up with evidence”); Orson, Inc. v.

Miramax Film Corp., 79 F.3d 1358, 1372 (3d Cir. 1996) (“legal memoranda and oral

argument are not evidence and cannot by themselves create a factual dispute

sufficient to defeat a summary judgment motion” (brackets and internal quotation

marks omitted)). Second, even if the Court considered Sanganza’s conclusory

assertion, given that Sanganza did not file a single administrative grievance during

his time in federal custody (Doc. 34-1 at 9-11), it is unclear how he could establish

any basis for his statement that grievances often disappear. In the absence of any

evidence that could corroborate Sanganza’s claim that administrative grievances

frequently disappear, the Court concludes that summary judgment is appropriately

entered in favor of Defendants due to Sanganza’s failure to exhaust his

administrative remedies.

      B. Sanganza’s Motions

      Finally, the Court will address the remaining motions filed by Sanganza. As

to Sanganza’s motion for a preliminary injunction, a preliminary injunction is an

“extraordinary remedy” that will not be granted “unless the movant, by a clear

showing, carries the burden of persuasion.” Holland v. Rosen, 895 F.3d 272, 285 (3d

Cir.) (internal quotation marks omitted), cert. denied, 139 S. Ct. 440 (2018). To

determine whether Sanganza has met his burden, the Court must review



                                           7
       four factors: (1) a reasonable likelihood of success on the merits; (2)
       irreparable harm to the applicant; (3) whether the denial of a
       preliminary injunction would injure the moving party more than the
       issuance of an injunction would harm the non-moving party; and (4)
       whether the grant of relief would serve the public interest.

Id. at 286-87. “The first two factors are prerequisites for a movant to prevail.” Id. at

287.

       Because Sanganza failed to exhaust his administrative remedies—and

judgment is therefore appropriately entered in favor of Defendants—he cannot

establish a likelihood of success on the merits, and his request for a preliminary

injunction must be denied. Cf. Hankins v. Temple Univ. (Health Scis. Ctr.), 829 F.2d

437, 438 n.1 (3d Cir. 1987) (holding “motion for a preliminary injunction [is]

rendered moot by the issuance of the district court’s final order on the merits”);

Hardy v. Shaikh, No. 1:18-CV-1707, 2019 WL 1756535, at *6 (M.D. Pa. Apr. 19, 2019)

(motion for preliminary injunction mooted by determination that plaintiff “failed to

exhaust his administrative remedies”).

       Next, Sanganza moves for default judgment on the ground that Defendants

“defaulted by not answering [Sanganza’s] initial complaint, any of the issues raised

therein, [or] filing a response or dismissal request.” (Doc. 32 at 2). Contrary to

Sanganza’s assertion, Charles was required to respond to the amended complaint

on or before May 13, 2019, and filed a motion to dismiss on March 27, 2019. (Docs.

24, 25). The remaining Defendants obtained an extension of time from this Court

and were required to respond to the amended complaint on or before June 5, 2019;

Defendants filed a motion to dismiss on June 5, 2019. (Docs. 27, 30). “[D]efendants


                                           8
[thus] filed their responsive pleadings within the appropriate time after being

served, which forecloses [Sanganza’s] request for a default judgment.” Cope v. Soc.

Sec. Admin., 532 F. App’x 58, 59 (3d Cir. 2013).

         Additionally, because judgment will be entered in favor of Defendants,

Sanganza’s motion for a jury trial (Doc. 28), motion to compel the Court to

adjudicate his other motions or order oral argument (Doc. 45), and motion for initial

and expert disclosures (Doc. 47), are moot and will be denied as such. Finally,

Sanganza has moved to unseal all matters in this case. (Doc. 46). However, nothing

in this case has been sealed, and the motion will therefore be denied.

IV.      Conclusion

         For the foregoing reasons, the court will grant Defendants’ motions for

summary judgment and deny Sanganza’s motions. An appropriate order shall

issue.



                                            /S/ CHRISTOPHER C. CONNER
                                            Christopher C. Conner, Chief Judge
                                            United States District Court
                                            Middle District of Pennsylvania



Dated:      August 22, 2019
